DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment filed on 01/17/2022.  In response to that amendment, Examiner is re-opening prosecution to non-final. 
Response to Arguments 
Rejection Under 103
Applicant's arguments filed 01/17/2022 have been fully considered. Applicant argues that:
The prior art does not teach normalizing the color value from the pixels. 
The Yim reference relates to the removal based on pixels exceeding a color intensity rather than outlier pixels based on RGB color values as recited in the claim. 
Regarding A and B, Applicant’s arguments are persuasive, however, they are moot in light of the new grounds of rejection. See the updated rejection for further clarification. 
	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Polwart et al. (US 2014/0154789), in view of Bouzaraa et al. (WO 2016/188549), in view of Apte et al. (US 2017/0002432), in view of Mink et al. (US 2017/0032092), in view of Lee et al. (US 5627908), in view of Boone et al. (US 2002/0196141).
Regarding claim 1, Polwart discloses a method for processing diagnostic testing images (Polwart Fig. 1 and corresponding text; [0001]), comprising:
receiving, at a server disposed on a network, a diagnostic test identifier from a mobile device, wherein the diagnostic test identifier identifies a medical diagnostic testing device (Polwart Fig. 1 and corresponding text; [0001] discloses using a mobile device to capture and process assay test data; [0033] discloses the mobile device transmitting and store image data; [0034] discloses the data containing batch number on the testing device label either in written form or in a bar code {construed as the test identifier}; [0047] discloses the mobile phone capturing images to record and quantify results obtained on a test strip style chemical and immunoassay devices and using telecommunications networks [0048] discloses sending the test image data to a centralized database; [0133] discloses capturing information from a test strip)
performing digital image processing on an image of the medical diagnostic testing device captured by the mobile device to determine diagnostic test results of a diagnostic test, including; (Polwart [0001] discloses using a mobile device to capture and process assay test data; [0047] discloses the mobile phone capturing images to record and quantify results obtained on a test strip style chemical and immunoassay devices [0049] discloses processing the captured image of the test to measure the test response [0052] discloses providing advice or guidance to the user based on the results of the test [0057] discloses quantifying results from the assay [0068] discloses that the color intensity of the test line is related to the level of analyte in the sample [0069] discloses determining color intensity by processing the image of the test strip taken with the mobile phone [0112] discloses a camera equipped consumer electronic device [1] may be used to quantify the results from such assays by capturing the test strip image and processing the colour/hue information from the image.)
determining RGB color values for a plurality of pixels of the image of the diagnostic testing device, (Polwart [0141] discloses processing the area of interest into one or more numerical values for use in comparing to a reference scale. The raw pixel data is converted into its red, green, and blue components. When there are a variety of colors the use of a Munsell system, CIE or Hunter LAB systems may be appropriate to estimate the value of the color [0068] discloses that the color intensity of the test line is related to the level of analyte in the sample [0069] discloses determining color intensity by processing the image of the test strip taken with the mobile phone) 
creating a color value from the pixels, (Polwart [0030] discloses adding one or more values of the pixels [0097] discloses summing values of the pixel colors so as to reduce noise on the data and have more robust results {summing the values is construed as normalizing the color values})
Polwart does not explicitly disclose normalized color value; displaying, in response to the diagnostic test results including the positive test results, in a user interfaces on a screen of the mobile device, a telemedicine initiation user interface object; determining certain ones of the plurality of pixels of the image to have an RGB color value that defines the certain ones of the plurality of pixels as outliers as compared to other pixels of the plurality of pixels, ignoring the certain ones of the plurality of pixels determined to be outliers from remaining pixels, such that the remaining pixels number less than the plurality of pixels; determining if the results include a positive result, storing the test results, sending results and additional data to a telemedicine provider, initiating a teleconference with the provider, and receiving a notification about a prescription; associating the results with a medical code; determining the initiation object was selected; communicating prescription information; threshold levels; comparing the normalized values to that threshold; and determining results based on the comparison. However, Bouzaraa teaches it is old and well-known in the art of healthcare image processing to:
normalize color value; (Bouzaraa Pg. 10 Each of the two generated histograms is then normalized by dividing the histogram values by the total number of pixels in the respective image. In a further step, the normalized histograms are processed to generate a respective cumulative distribution function (CDF) of both histograms of the source image and of the reference image… The two CDF then operate as respective look-up tables: the indices of each look-up table correspond to the grey level values, and the content of each look-up table at a given index corresponds to the value of the CDF. For example, the grey level values range from 0 to 255)
determine certain ones of the plurality of pixels of the image to have an RGB color value that defines the certain ones of the plurality of pixels as outliers as compared to other pixels of the plurality of pixels, ignoring the certain ones of the plurality of pixels determined to be outliers from remaining pixels, such that the remaining pixels number less than the plurality of pixels (Bouzaraa Pg. 4 In a further implementation form of the apparatus according to the first aspect, the outlier detection unit is adapted to detect a matched pixel of the histogram matched image as outlier if, on the basis of the conditional probability distribution, the probability of a combination of the matched pixel and of its neighboring pixels, which are selected according to the neighborhood configuration, is lower than a threshold… the comparison of the probability of a given pixel combination with a threshold or the comparison of the conditional probability with a threshold provides for a convenient technique for automatically detecting that pixels are outliers; Pg. 7 Thereby, also pixels in the immediate vicinity of detected edges can be discarded from further processing)
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the Polwart to incorporate normalize color value; determine certain ones of the plurality of pixels of the image to have an RGB color value that defines the certain ones of the plurality of pixels as outliers as compared to other pixels of the plurality of pixels, ignoring the certain ones of the plurality of pixels determined to be outliers from remaining pixels, such that the remaining pixels number less than the plurality of pixels as taught by Bouzaraa in order to provide accurate pixel recording and reduce noise. See Bouzaraa Background Pg. 1)



Polwart-Bouzaraa does not explicitly teach displaying, in response to the diagnostic test results including the positive test results, in a user interfaces on a screen of the mobile device, a telemedicine initiation user interface object; determining if the results include a positive result, storing the test results, sending results and additional data to a telemedicine provider, initiating a teleconference with the provider, and receiving a notification about a prescription; associating the results with a medical code; determining the initiation object was selected; communicating prescription information; threshold levels; comparing the normalized values to that threshold; and determining results based on the comparison. However, Apte teaches that it is old and well-known in the art of healthcare data processing to: 
determine if the diagnostic test results include a positive result; (Apte [0076] teaches generating a therapy recommendation based on the test results in order to provide a treatment suggestion for the individual pertaining to disease (e.g., sexually transmitted diseases), a panel of diseases (e.g., an STD panel), and/or microbial health. {treatment suggestions are provided to the  individual based on the diagnostic test results, therefore, the results must have been determined to be positive as to such disease} [0079] teaches giving a therapy recommendation after the microbiome targets are detected [0088] teaches outputting information that indicates a positive, a negative, and/or an inconclusive test result for each of a set of diseases of interest)
store the diagnostic test results on the server; server disposed on a network; (Apte [0096] teaches storing computational models, collected data, historical data, public data, simulated data, generated datasets, generated analyses, diagnostic results, therapy recommendations [0097] teaches a server, at least one networked computing system)
send the diagnostic test results from the server to a telemedicine provider; (Apte [0080] teaches a therapy recommendation can include enabling a health professional to generate the therapy recommendation by presenting to a health professional (e.g., a physician, a dietician, a researcher, a microbiota expert, etc.) for review of the data and analysis in generating a therapy recommendation for the user [0085] teaches transmitting the microbiome-related information to a user device of the user (e.g., at a web interface, an application executing on a mobile device of the user, etc.) and/or other suitable entity (e.g., a guardian, a health professional, etc.))
send additional medical history information to the telemedicine provider; (Apte [0096] teaches the system 200 and/or components of the system 200 can additionally or alternatively include or communicate data to and/or from: a user database (storing user account information, user microbiome information, user profiles, user health records, user demographic information) [0020] teaches facilitating the care provider to collect samples from the user, where the samples include insights about their microbiome (e.g., health, composition, functionality, correlations with behavioral and/or demographic characteristics, etc.) [0068] teaches the generated analysis can include verbal, numerical, graphical, audio, and/or any suitable format of information associated with: disease or a disease panel (e.g., a risk value for a disease in the form of a probability of a positive diagnosis for an STD, etc.), microbiome (e.g., a microbiome insight), behavioral characteristics, demographic characteristics, individual characteristics, population characteristics, and/or any entity characteristic)
initiate a telemedicine conference with the telemedicine provider; (Apte [0091] teaches facilitating communication with a care provider (e.g., through telemedicine, digital communications, automatically scheduling a physician appointment, etc.))
receive, over the network from the server, a notification relating to an issued prescription; (Apte [0083] teaches promoting the therapy recommendation in coordination with presenting information derived from the diagnostic analysis, which functions to relate information associated with at least one of the diagnostic analysis (e.g., generated in S150) and the therapy recommendation (e.g., generated in S160) to the user and/or other suitable entities [0078] teaches that the types of recommended therapies can include recommendations of consumables, food types, prebiotics, probiotics, phage-based therapies, nutritional supplements, daily habits, physical activities, dietary regimens, medications (e.g., antibiotics, etc.), and/or any other suitable therapy [0091] teaches presenting the therapy recommendation to the user at a user device associated with the user [0097] teaches a server, at least one networked computing system [0084] teaches outputting information in any number or combination of forms… (e.g., verbal warnings, alerts, recommendations, risk levels, etc.), graphical (e.g., colors indicating risk state, educational graphics, diagrams explaining microbiome correlations with different STDs and/or characteristics, etc.), and/or any suitable form. Outputted information relating to disease can include: … treatment information).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the test result image processing system of Polwart-Bouzaraa, as modified above, to incorporate determining if the diagnostic test results include a positive result; store the diagnostic test results on the server; server disposed on a network; send the diagnostic test results from the server to a telemedicine provider; send additional medical history information to the telemedicine provider; initiate a telemedicine conference with the telemedicine provider; receive, over the network from the server, a notification relating to an issued prescription as taught by Apte. Analysis of the test results can promote accurate therapy recommendations derived from the test analysis and initiate communications with a doctor to go over the results for further treatment recommendations. See Apte [0083], [0091].
Polwart-Bouzaraa-Apte does not appear to explicitly teach displaying, in response to the diagnostic test results including the positive test results, in a user interfaces on a screen of the mobile device, a telemedicine initiation user interface object; associating the results with a medical code; determining the initiation object was selected; communicating prescription information; threshold levels; comparing the normalized values to that threshold; and determining results based on the comparison. However, Mink teaches that it is old and well-known in the art of healthcare data processing to: 
display, diagnostic test results including the positive test results (Mink [0020] The medication adherence application of the present invention can be designed to be used on a screen in the medical system, and/or on a computer screen and/or mobile device; however, this is not required. The medication adherence application of the present invention can be designed to generate a screen that includes one or more main buttons (e.g., 1) Consult with a tele pharmacist 2) speak with the onsite pharmacist now, 2) Change my medications alerts, 3) Learn about controlling my prescriptions (e.g., cholesterol, high blood pressure, diabetes, etc.), 4) Check orders status, 5) Refill Prescriptions, etc., 6) Transfer prescriptions to another pharmacy (e.g., Walgreens, CVS, Wal-Mart, etc.), 7) Recommended dosage, 8) Period for taking medications, 9) Frequency for taking medications, 10) Information about medications, 11) Generic brands available for medications, 12) Request appointment to speak with a health care provider [0009] prescribing and providing medicine for a medical condition {the results must have been determined to be positive as to such disease for medication to be prescribed and in order to be initiating consultations with a healthcare provider})
correlate, based on the determination, one or more medical codes with at least one of the diagnostic test identifier and the diagnostic test results (Mink [0016] discusses using ICD code in connection to the diagnosis and treatment plan for that diagnosis, which is understood to be analogous to determining the outcome of the test result in order for the diagnosis and treatment to be prescribed)
determine that the telemedicine user interface object is selected; in response to the determination that the telemedicine initiation user interface object is selected (Mink [0020] The selection of one or more of the button can result in additional screens appearing based on the selected button [0015] indicate that the patient is ready for the conference with the health care provider)
communicate information relating to the issued prescription over the network from the server to a pharmacy (Mink [0020] patient user/patient utilizing the medical system can be automatically enrolled in the e-script network, which network sends their prescriptions to the pharmacy of their choice)
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the test result image processing system of Polwart-Bouzaraa-Apte, as modified above, to incorporate display, diagnostic test results including the positive test results and communicating information about the prescription as taught by Mink. Telehealth options create a more convenient environment for a user’s healthcare needs to be addressed with regards to time, location, and cost. Additionally, the patient user has the flexibility to choose what medical services they require. See Mink [0007]-[0009]. 
Polwart-Bouzaraa-Apte-Mink does not appear to teach adjusting threshold levels, comparing the normalized values to that threshold, and determining results based on the comparison; and displaying, in response to the diagnostic test results, in a user interfaces on a screen of a mobile device, a telemedicine initiation user interface object. However, Lee teaches it is old and well-known in the art of specimen data processing to:
adjust threshold risk levels based on a plurality or normalized test color values and associated clinical test data received over time; (Lee col 5 ln 66 to col 6 ln 1 teaches adjusting the analysis score threshold based on the specimen population; col 8 ln 8-9 teaches how the batches (calibration batches from col 7 ln 35-48) are used to determine and then adjust the dynamic threshold for each newly processed slide)
compare the normalized color value to the adjusted threshold risk levels to determine a risk level associated with the normalized color value, and (Lee col 5 ln 46-56 teaches comparing the analysis score of a slide to the threshold, where scores below the threshold are normal (one risk level) and scores above the threshold are potentially abnormal (another risk level); col 7 ln 8-35 teaches how the threshold can be dynamically adjusted then there are multiple threshold risk levels).
determining the diagnostic test results based on the comparison (Lee Fig. 1D and corresponding text; steps 16 and 18 in the figure illustrate outputting the normal risk level or the potentially abnormal risk level)
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the diagnostic testing result processing system of Polwart-Apte-Mink, as modified above, to incorporate adjusting threshold risk levels and comparing the color values to the adjusted threshold levels to determine a risk level, and determining results based on the comparison as taught by Lee. Accounting for variations in patient populations and assessing risk based on the normalized values compared to a threshold allows for more accurate classification results. See Lee col 1 ln 33-38. 
While Mink teaches a telemedicine initiation option (see Mink [0015] and [0020]), Polwart-Bouzaraa-Apte-Mink-Lee does not appear to explicitly teach displaying, in response to the diagnostic test results, in a user interfaces on a screen of a mobile device, a telemedicine initiation user interface object. However, Boone teaches it is old and well-known in the art of telehealth and diagnostic test result communications to: 
display, in response to the diagnostic test results, in a user interfaces on a screen of the mobile device, a telemedicine initiation user object (Boone Figs. 11-12 and 17-19 and corresponding text; [0204] teaches if the user selects button 250, computer 48' executes a software program that allows the user to set up or participate in a video conference where the button is adjacent to the vitals window [0208] teaches the vital signs window 196 of screens 242, 260 being adjacent to the video conference area of the screen display {the vital signs are construed as the test results where the button 250 for conferencing is in proximity to the results area and is construed as the telemedicine initiation object}).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Polwart-Bouzaraa-Apte-Mink-Lee, as modified above, to incorporate displaying, in response to the diagnostic test results, in a user interfaces on a screen of the mobile device, a telemedicine initiation user object as taught by Boone. Allowing the user to video conference and see the patient data simultaneously creates a more seamless patient-doctor encounter where the doctor can be up to date in real time on the data without having to switch screens to see the data. See Boone Fig. 15 and [0214].
Regarding claim 2, Polwart-Bouzaraa-Apte-Mink-Lee-Boone teaches the method of Claim 1, and Apte further discloses:
wherein the step of receiving the notification further comprises: receiving at the server instructions relating to the issued prescription from the telemedicine provider; (Apte [0086] With respect to Block S170, outputting information can include outputting the information for the user based on rules (e.g., notification preferences set by a user, rules established by a care provider, by a guardian, etc.), time (e.g., notification at set frequencies, times of day, etc.), steps (e.g., outputting information derived from the analysis)
And where Mink further teaches:
generating, at the server, instructions for the issued prescription responsive to the instructions relating to the issued prescription; (Mink [0020] patient user/patient utilizing the medical system can be automatically enrolled in the e-script network, which network sends their prescriptions to the pharmacy of their choice) 
generating, at the server, the notification relating to the issued prescription responsive to the instructions for the issued prescription. (Mink [0025] enter information to enable a patient to be notified when a prescription has been mailed and/or is ready to be picked-up at the pharmacy).
The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 3, Polwart-Bouzaraa-Apte-Mink-Lee-Boone teaches the method of Claim 1, and Mink further teaches: wherein the step of communicating further comprises: receiving an indication of a user indicated  pharmacy for providing the issued prescription; and communicating the information relating to the issued prescription over the network from the pharmacy to the user indicated pharmacy (Mink [0020] patient user/patient utilizing the medical system can be automatically enrolled in the e-script network, which network sends their prescriptions to the pharmacy of their choice). The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 4, Polwart-Bouzaraa-Apte-Mink-Lee-Boone teaches the method of Claim 1, and Mink further teaches: wherein the step of communicating further comprises communicating the information relating to the issued prescription over the network from the pharmacy to a previously user indicated pharmacy (Mink [0020] patient user/patient utilizing the medical system can be automatically enrolled in the e-script network, which network sends their prescriptions to the pharmacy of their choice). The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 5, Polwart-Bouzaraa-Apte-Mink-Lee-Boone teaches the method of Claim 1, and Mink further teaches: receiving a request for selection of delivery of pickup of the issued prescription from the pharmacy; and transmitting a delivery preference to the pharmacy responsive to a user response to the request (Mink [0025] choose between picking the prescription up at the pharmacy of their choice or mail delivery of the prescription [0025] enter information to enable a patient to be notified when a prescription has been mailed and/or is ready to be picked-up at the pharmacy {notification of ready prescription indicates that the pharmacy knew of the patient’s choice to pick up the prescription, therefore the delivery preference was transmitted to the selected pharmacy}). The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 6, Polwart-Bouzaraa-Apte-Mink-Lee-Boone teaches the method of Claim 1, and Mink further teaches: providing a pickup indication to the mobile device responsive to completion of the issued prescription by the pharmacy (Mink [0025] enter information to enable a patient to be notified when a prescription has been mailed and/or is ready to be picked-up at the pharmacy). The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 7, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. Additionally, Mink further teaches: 
determining if a user performing the diagnostic test has pre-registered for treatment; (Mink [0029] the patient user is required to register and pay for the medical services prior to obtaining medical services from the health care provider)
providing the diagnostic test results and the additional medical history information to a healthcare provider if the user has pre-registered for treatment (Mink [0029] the patient user is required to register and pay for the medical services prior to obtaining medical services from the health care provider [0011] The medical system can be used by the patient to enter/convey basic information about the patient. Such information includes, but is not limited to, a) patient name, b) patient address, c) patient contact information (e.g., home address, work address, phone number, email address, pager number, work number, etc.), d) patient age, e) patient sex, f) patient height, g) patient weight, h) patient medical history, i) current medicines used by patient, j) reason(s) for visit by patient, k) patient current symptoms, l) patient insurance information, m) patient payment information, n) patient's current doctor, o) guardian or patent information, p) next of kin information, q) desired health care provider/s for visit, r) allergy information, s) information about a prior visit, t) medical records information, and/or u) pharmacy information [0015] The patient can start the blood pressure reading… A real-time reading of the blood pressure/heart rate of a patient can be displayed on the Patient Screen and/or Provider Screen). 
The motivations to combine the above mentioned references was discussed in the rejection of claim 1, and incorporated herein. 
Regarding claim 8, the claim recites substantially similar limitations as those already addressed in the rejection of claim 2, and, as such, is rejected for similar reasons as given above.
Regarding claim 9, the claim recites substantially similar limitations as those already addressed in the rejection of claim 3, and, as such, is rejected for similar reasons as given above.
Regarding claim 10, the claim recites substantially similar limitations as those already addressed in the rejection of claim 4, and, as such, is rejected for similar reasons as given above.
Regarding claim 11, the claim recites substantially similar limitations as those already addressed in the rejection of claim 5, and, as such, is rejected for similar reasons as given above.
Regarding claim 12, the claim recites substantially similar limitations as those already addressed in the rejection of claim 6, and, as such, is rejected for similar reasons as given above.
Regarding claim 13, Polwart-Bouzaraa-Apte-Mink-Lee-Boone teaches the method of Claim 1, and Polwart further discloses: wherein the plurality of pixels of the image includes pixels from a specific portion of the image of the medical diagnostic testing device. (Polwart [0141] discloses processing the area of interest into one or more numerical values for use in comparing to a reference scale. The raw pixel data is converted into its red, green, and blue components. When there are a variety of colors the use of a Munsell system, CIE or Hunter LAB systems may be appropriate to estimate the value of the color [0068] discloses that the color intensity of the test line is related to the level of analyte in the sample [0069] discloses determining color intensity by processing the image of the test strip taken with the mobile phone [0095] discloses the region of interest as shown in Fig. 5 element 22). The motivations to combine the above mentioned references was discussed in the rejection of claim, and is incorporated herein.
Regarding claim 14, the claim recites substantially similar limitations as those already addressed in the rejection of claim 13, and, as such, is rejected for similar reasons as given above.
Conclusion
             Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686